
	
		II
		111th CONGRESS
		2d Session
		S. 3007
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 11, 2010
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to impose a 50 percent tax on bonuses paid by TARP recipients, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wall Street Bonus Tax
			 Act.
		2.Excise tax on bonuses received by employees
			 of businesses receiving TARP funds
			(a)In generalChapter 46 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new section:
				
					4999A.Bonuses paid by TARP recipients
						(a)In generalIn the case of any payment of compensation
				during 2010 in the nature of a bonus by a TARP recipient to any employee or
				former employee of such recipient, there is hereby imposed a tax equal to 50
				percent of so much of such compensation as exceeds $25,000.
						(b)Tax paid by bonus recipientThe tax imposed by this section shall be
				paid by such employee or former employee.
						(c)Definitions and special rulesFor purposes of this section—
							(1)TARP
				recipientThe term TARP
				recipient means any person who receives funds under title I of the
				Emergency Economic Stabilization Act of 2008.
							(2)EmployeeThe term employee includes
				officers and executives.
							(3)Entities acquired by TARP
				recipientsIf more than 50
				percent of the equity interests in any person is acquired by a TARP recipient,
				such person shall be treated as a TARP recipient for purposes of this section
				and subsection (a) shall apply to applicable compensation paid by such person
				after the earlier of the date of such acquisition or the date that such
				acquisition is announced.
							(4)Certain controlled groups,
				etcAll employees who are
				treated as employed by a single employer under subsections (b), (c), or (m) of
				section 414 shall be treated as employed by a single employer for purposes of
				this
				section.
							.
			(b)Clerical amendmentThe table of sections for chapter 46 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 4999A. Bonuses
				paid by TARP
				recipients.
					
					.
			3.Direct lending program for small business
			 concerns
			(a)EstablishmentThe Administrator of the Small Business
			 Administration shall establish and carry out a program under which the
			 Administrator is authorized to make loans directly to small business
			 concerns.
			(b)AdministrationTo the extent practicable, the
			 Administrator of the Small Business Administration shall carry out the program
			 established under subsection (a) in a manner similar to the loan program under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)).
			(c)FundingThe Administrator of the Small Business
			 Administration shall carry out the program established under subsection (a)
			 using amounts made available to the Administrator under section 9511 of the
			 Internal Revenue Code of 1986.
			(d)Small business concern
			 definedThe term small
			 business concern has the meaning given such term under section 3(a) of
			 the Small Business Act (15 U.S.C. 632(a)).
			4.Small Business Growth Fund
			(a)In generalChapter 98 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new section:
				
					9511.Small Business Growth Fund
						(a)Creation of trust fundThere is established in the Treasury of the
				United States a trust fund to be known as the Small Business Growth
				Fund, consisting of such amounts as may be appropriated or credited to
				such Fund as provided in this section or section 9602(b).
						(b)Transfers to Trust FundThere are hereby appropriated to the Small
				Business Growth Fund amounts equivalent to the taxes received in the Treasury
				under section 4999A.
						(c)ExpendituresAmounts in the Small Business Growth Fund
				shall be available, as provided in appropriations Acts, only for carrying out
				the direct lending program for small business concerns under section 3 of the
				Wall Street Bonus Act, as in effect on the date of the enactment of such
				Act.
						.
			(b)Clerical amendmentThe table of sections for chapter 98 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 9511. Small Business
				Growth
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
